DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
All of the Applicants’ Drawings are missing.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this present application, the abstract is not in the form of a single paragraph.  The words and language of the abstract do not need to be changed, but simply re-presented in the form of a single paragraph w/ the header ABSTRACT on a separate sheet of paper.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 9, the use of the term “preferably” renders the claims vague and indefinite in as much as it is not known if the limitations following this “preferably” term are required features of the claims or are merely (non-required) exemplary embodiments.  Deletion of these “preferably” clauses in these claims is required.
Claims 2, 4 and 8 are claiming “ranges within a range” within the same claim and this is forbidden in U. S. patent practice.  Deletion of the narrower statements of the ranges within the same claim is required.
Claims 6 and 7 use exemplary language to further limit the claim (i. e. “mainly in rocket engine” and also “mainly for blasting operations”) and this is prohibited in U. S. patent practice.  The deletion of these exemplary embodiments from claims 6 and 7 is required.  Please note that examples and preferences are properly set forth in the Applicants’ specification (but not in the Applicants’ claims).  


How to Amend the Claims
The Applicants are advised that amendments to the claims are made by either (i) deleting undesired words, phrases and characters by striking through those words, phrases or characters (i. e. underlining).  Additionally, each claim that has been amended must be marked with the status indicator “(currently amended”) between the claim number and the beginning of the text of the claim.  Each claim that has been cancelled must be marked with the status indicator “(cancelled)” between the claim number and the beginning of the text of the claim.  Each claim that has not been amended or cancelled must be marked with the status indicator (“previously presented”) between the claim number the beginning of the text of the claim.  A new set of claims is required that lists all of the pending claims with the appropriate status indicator.  If the Applicants have access, the Applicants may want to refer to section 714(C)(A and B) in the Manual of Patent Examining Procedure for a review of the PTO’s criteria for making amendments.

Allowable Subject Matter
All of the Applicants’ independent claims embrace the embodiments of the mechanism of the Applicants’ claimed technique of producing allotropic oxygen by reacting a product of a reaction between oxygen and an alkali metal w/ the product of a reaction between oxygen and fluorine to produce allotropic oxygen (i. e. a tetraatomic oxygen species), as illustratively discussed and shown by reactions (1), (2) and (3) on page 6 in the Applicants’ specification.  The Applicants have provided a novel and unobvious technique for producing allotropic oxygen that is different and distinct from the prior art techniques for producing allotropic oxygen that used electric discharges generated between adjacent electrodes (as illustratively shown and discussed in at least pg. 1 col. 1 lns. 24-47 in U. S. Pat. 671,507) or subjecting a gaseous substance to high voltage in a tube (as discussed in at least the abstract associated w/ U. S. Pat. 3,565,776).  Hence, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the prior art of record.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 4,655,933; WO 2017 030 863 A1 and also WO 2021 1 258 229 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736